Title: General Orders, 17 April 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown April 17th 1777.
Halifax.Trenton.


The Sentence of the General Court Martial whereof Major Harmar is President, against Lt Costagan of the 1st Jersey Battalion; accused of “Behaving in a scandalous, and infamous manner, unbecoming an officer and a Gentleman, for pressing a Horse, the property of John Kidd Esqr. of Bucks-County, (Pennsylvania) appropriating him to his own use, and when required by Col. Biddle D.Q.M. Genl, to deliver up the Horse, neglecting to comply therewith”—whereby the said Lieut: Costagan is found Guilty, and ordered to be discharged from the service, and also, ordered to pay Mr Kidd £20.12.6 Proc: Money, is approved by his Excellency the Commander in Chief—The Money to be retained out of his pay.
The Quarter Masters, and Waggon Masters are to see that every thing within their department, is put into readiness immediately for a Move; the horses to be shod without delay.
The fatigue party to parade in future at 6 o’clock in the morning, with one days provision ready dressed.
Complaint having been made by the Parade Adjutant; that officers commanding detachments, neglect to send their Complement of men for Guard & Fatigue; it is therefore positively ordered, that an Adjutant, or Officer acting as such, march the men of each detachment, to the General Parade, at the usual time of Guard Mounting, (half an hour after 8 o’Clock) who is to answer for any deficiency in his part of the detail. The Officers commanding Corps will be made accountable for any future neglect of this kind.
